Citation Nr: 1510724	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  06-17 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a left shoulder rotator cuff tear, status post repair, partial tear supraspinatus, supraspinatus tendonitis (left shoulder disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from March 1995 to January 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In September 2011 and October 2013, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.


FINDING OF FACT

The Veteran's left shoulder disability is manifested by limitation of arm motion midway between side and shoulder level and associated functional limitations, without dislocation, nonunion or loose union.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Plate I, Diagnostic Code 5201; 38 C.F.R. § 4.73, Diagnostic Code 5304 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In March 2005 and September 2011 letters, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating.  The letters satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of Dingess, including the disability-rating and effective-date elements of the claims, by the November 2011 letter.

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  


There was a timing deficiency in that the September 2011 letter was sent after the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim in a supplemental statement of the case issued in January 2014.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c) (4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA and private treatment records.  Additionally, the Veteran was provided proper VA examinations in March 2005, March 2006, October 2011 and November 2013, to evaluate his left shoulder disability. 

As noted above, the Board remanded the claim in October 2013 to afford the Veteran another VA examination.  The examination was conducted in November 2013.  The Board finds the VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim for an increased rating.  Accordingly, the Board finds that the remand instructions were thereby complied with.  Stegall v. West, 11 Vet. App. 268 (1998).  

In sum, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2014).


The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2014).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.

The Veteran's left shoulder disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201, for limitation of motion of the arm.  

Traumatic arthritis (Code 5010) is rated as degenerative arthritis under Diagnostic Code 5003.  Under Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 
38 C.F.R. § 4.71a, Code 5003. 

Shoulder disabilities are rated under Codes 5200 to 5203.  Under Code 5201, the minimum compensable rating of 20 percent is warranted when there is limitation of motion of an arm at the shoulder level.  Limitation of major (dominant) arm motion to midway between the side and shoulder level warrants a 30 percent rating; limitation of major arm motion to 25 degrees from the side warrants a 40 percent rating.  Limitation of minor (non-dominant) arm motion to midway between the shoulder and side warrants a 20 percent rating; and limitation of minor arm motion to 25 degrees from the side warrants a 30 percent rating.  38 C.F.R. § 4.71a. 
Under Diagnostic Code 5202, a 20 percent rating is warranted for malunion of the humerus of either upper extremity with moderate deformity, or with marked deformity of the minor upper extremity, or for infrequent episodes of recurrent dislocation of the scapulohumeral joint of either upper extremity with guarding of movement only at the shoulder level, or with frequent episodes of recurrent dislocation of the minor upper extremity with guarding of all arm movements.  A 30 percent rating requires malunion of the major humerus with marked deformity or frequent episodes of recurrent dislocation with guarding of all arm movements.  A 40 percent rating requires fibrous union of the minor humerus.  A 50 percent rating requires fibrous union of the major humerus, or nonunion (a false, flail joint) of the minor humerus.  A 60 percent rating requires nonunion (a false, flail joint) of the major humerus.  A 70 percent rating requires loss of the head of the minor humerus (flail shoulder).  An 80 percent rating requires loss of the head of the major humerus (flail shoulder).  38 C.F.R. § 4.71a.

Under Diagnostic Code 5203, dislocation of the clavicle or scapula warrants a 20 percent disability rating for both the dominant or non-dominant side of the body.  38 C.F.R. § 4.71a.  Nonunion of the clavicle or scapula with loose movement also warrants a 20 percent disability rating, while nonunion of the clavicle or scapula without loose movement warrants a 10 percent rating for both the dominant and non-dominant sides of the body.  Id.  Malunion of the clavicle or scapula also warrants a 10 percent rating.  Id.

Normal forward flexion of a shoulder and normal abduction is from 0 to 180 degrees.  Normal external and internal rotation is from 0 to 90 degrees.  38 C.F.R. 
§ 4.71; Plate I.
Evidence of record shows that the Veteran is right-handed; thus, his left shoulder is not considered the major side.

Analysis

In a December 2001 rating decision, the RO granted service connection for left shoulder rotator cuff tear, status post repair, partial tear supraspinatus, supraspinatus tendonitis.  A 10 percent evaluation was assigned, effective March 14, 2000.  

In response to his February 2005 claim for an increased rating, the Veteran was afforded a VA examination in March 2005.  He complained of pain in the shoulder, including sharp pain associated with range of motion on the superior and posterior shoulder as well as axilla, which radiated from the shoulder up to the neck and down to the mid arm.  He also complained of decreased strength of the hands and reported that certain movements caused crepitation and deep pain in the shoulder.  He also claimed that pain the shoulder increased with repetitive-type activities.  The Veteran reported severe flare-ups of shoulder pain, associated with shoulder head activities, lifting the arm to shoulder level, repetitive activities in the left shoulder, or lifting 5 to 10 pound objects.  He also complained of cramps in the left shoulder while driving.  Pain was alleviated by pain medication and immobilization of the left arm.  He reported that during flare-ups he experienced decreased strength and range of motion in the left shoulder with repetitive-type activities.  The Veteran denied any episodes of dislocation or recurrent subluxation or any constitutional symptoms of arthritis.

During range of motion testing, flexion was to 140 degrees, abduction to 140 degrees, internal rotation to 75 degrees and external rotation to 90 degrees.  Pain was experienced from 90 to 140 degrees during both flexion and abduction.  Manual muscle strength test was 4.5/5.  The Veteran reported that he experienced additional limitation of motion due to pain following repetitive use of the left arm.  He also complained of fatigue, weakness and lack of endurance, with pain having the major functional impact.  The examiner also noted that on physical examination, there was evidence of tenderness to palpation at the greater tuberosity and at the supraspinatus tendon of the left shoulder, painful Hawkins, negative drop-arm test, negative O'Brien test, and negative Crank test, and negative anterior-posterior drawer test.  There was no evidence of ankylosis.

In an August 2005 rating decision, the RO granted an increased rating of 20 percent for the left shoulder disability, effective February 11, 2005, based on the results of the March 2005 VA examination.  The Veteran has appealed this rating.

The Veteran was afforded a VA fibromyalgia examination in March 2006.  He complained at that time of bilateral shoulder joint pain, localized inside the joints, with radiation to the upper back and around the joints.  During range of motion testing for flexion and abduction, active range of motion was to 90 degrees, with no pain, and passive range of motion to 165 degrees, with no pain.  However, after repetitive use testing, range of motion was limited from 165 to 180 degrees, primarily due to pain.  External rotation was to 90 degrees, actively and passively, with no pain, and no additional limitation of motion after repetitive use testing.  Internal rotation was to 45 degrees, with no pain, but there was limitation of motion from 45 to 90 degrees after repetitive use testing, due primarily to pain.  There was also evidence on physical examination of crepitus, tenderness, painful movement, weakness, and guarding of movement for the left shoulder.

The Veteran was afforded another VA examination in October 2011.  Range of motion testing revealed left shoulder forward flexion and abduction to 135 degrees with pain at 90 degrees.  The examiner noted that the Veteran was able to perform repetitive-use testing with three repetitions with no additional loss of motion.  The examiner further reported no functional loss and/or functional impairment of the shoulder and arm.  Although the examiner indicated that the Veteran had localized tenderness or pain on palpation of the joints/soft tissue/biceps tendon of the shoulder, there was no evidence of guarding or ankylosis.  Moreover strength testing was 5/5 for flexion and abduction.  Hawkins' Impingement and empty can tests were negative, although external rotation/infraspinatus strength test and lift off subscapularis test were positive.  A history of mechanical symptoms, such as clicking or catching was indicated.  There was no history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  Crank apprehension and relocation test was negative.  The Veteran did not have an acromioclavicular joint condition or any other impairment of the clavicle or scapula.  He also did not have tenderness on palpation of the acromioclavicular joint.  Cross body abduction test was positive however.  The examiner reported that the nature and severity of the left shoulder is left shoulder rotator cuff tear with moderate severity intensity pain and loss of range of motion of left shoulder.  Furthermore, the examiner reported that the Veteran did not have weakened movement, excess fatigability or incoordination.  He did have pain of the left shoulder, but did not have additional loss of range of motion as a result of these symptoms.  Pertinently however, no range of motion testing with regard to left shoulder external or internal rotation was conducted.

In response to the Board's October 2013 remand, the Veteran was afforded his most recent VA examination in November 2013.  The Veteran complained of severe, constant pain in the left shoulder and decreased range of motion.  He reported that he was using Gapapentin 300 mg at bedtime and Meloxicam 15 mg daily.  He also claimed that the day of the examination was a normal day regarding his pain intensity (7/10), but that some days, his pain would increase to a level of 10/10.  He also reported that during flare-ups, he had difficulty doing overhead activities.  Range of motion testing revealed flexion of 130 degrees, with pain beginning at 60 degrees; and abduction of 100 degrees, with pain beginning at 60 degrees.  After repetitive use testing, flexion was 130 degrees and abduction was 100 degrees.  Internal and external rotation was 0-60 degrees bilaterally.  

Although the Veteran did not have additional limitation of motion following repetitive-use testing, he did experience functional loss and/or functional impairment of the shoulder and arm, which resulted in less movement than normal, and pain on movement.  There was also localized tenderness, pain on palpation, and guarding of the shoulders.  Muscle strength in the shoulder during flexion and abduction was 5/5.  There was no evidence of ankylosis.  Hawkins' Impingement test and empty-can test were both positive.  External rotation/infraspinatus strength test and lift-off subcapularis test were both negative.  The examiner also noted that there was a history of mechanical symptoms, such as clicking catching, etc.  There was no history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  Crank apprehension and relocation test was negative.  There was no evidence of impairment of the clavicle or scapula, but there was tenderness on palpation of the AC joint on the left.  Cross-body adduction test was negative.  X-rays were negative for degenerative or traumatic arthritis, and the examiner noted that the left shoulder disability did not impact the Veteran's ability to work.

The examiner concluded that the Veteran's left shoulder pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  However, there was no evidence of weakness, fatigability or incoordination at that time.  He also concluded that to express additional limitation due to pain in terms of degrees of additional range of motion was not possible at that time, in view of the fact that it should be documented during a positive flare-up period, not during a regular medical evaluation.

During objective testing, the Veteran has demonstrated limitation of motion of the left arm to shoulder level (90 degrees) and less than shoulder level (60 degrees), with consideration of pain.  The November 2013 VA examiner opined that during flare-ups, the Veteran's range of motion of the left shoulder would be further decreased, but it was not possible to tell how much further reduced it would be unless the Veteran were examined during a flare-up.  The Board notes that it is not possible to know when the Veteran will experience a flare-up and therefore, attempting to schedule an examination during a flare-up would not be reasonable.  However, the Board finds that resolving reasonable doubt in the Veteran's favor, it could assume that range of motion in the left arm could be reduced another 10-15 degrees during a flare-up, which would put him at 45 degrees, or midway between side and shoulder level.  In this regard, the Veteran did perform internal rotation to 45 degrees on one occasion in March 2006.  See March 2006 VA fibromyalgia examination report.  Nevertheless, limitation of motion at this level (midway between side and shoulder level) would still only warrant a 20 percent rating under Diagnostic Code 5201 for the minor arm.  As noted above, the Veteran is right-handed so his left arm is considered the non-dominant or minor arm.  The Board does not find that there is sufficient evidence to show that the Veteran experiences limitation of left arm motion to 25 degrees from the side even when considering any additional functional loss during flare-ups, or due to pain, fatigability, weakness, etc.  In this regard, the overwhelming majority of evidence shows that he has been shown on examination to perform flexion, abduction, or rotation to no less than 60 degrees, even with consideration of pain and other factors.  For these reasons, the Board finds that  a rating in excess of 20 percent is not warranted under Diagnostic Code 5201 at any time during the appeal period.

As there is no evidence of dislocation or malunion of the clavicle or scapula during the appeal period, a separate rating under Diagnostic Code 5203 is not warranted.  

There is also no evidence of impairment of the humerus or ankylosis.  Therefore, an increased rating is not warranted for this period under Diagnostic Codes 5200 or 5202.  

The Board has also considered whether the Veteran is entitled to a higher or separate rating for his left shoulder disability under Diagnostic Code 5304 for a muscle injury.  The November 2013 examiner noted that the Veteran has a full-thickness rotator cuff tear, and that the muscles affected are the supraspinatus, infraspinatus, subscapularis, and teres minor muscles.  He noted further that the muscles had adequate strength of 5/5, moderate pain intensity, and range of motion limitation as documented in the examination findings.  The Board has already determined that the Veteran's range of motion for the left shoulder approximated the level of a 20 percent rating.  The examiner also noted that there was no evidence of weakness, fatigability, lowered threshold of fatigue, impairment of coordination, or uncertainty of movements for any of the muscle groups affected.  The Board concludes that these findings do not show that the Veteran has a severe muscle injury to the left shoulder, which is required for a rating in excess of 20 percent for the non-dominant arm under Diagnostic Code 5304.  The Board also notes that the symptoms the Veteran has reported with regard to his muscles include pain and decreased range of motion.  These symptoms are already accounted for in the 20 percent rating assigned under Diagnostic Code 5201.  The evaluation of the same disability under various diagnoses is to be avoided, and the evaluation of the same manifestations under different diagnoses, a practice known as "pyramiding," is to be avoided.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  Therefore, the Board finds that any attempt to assign an additional rating for the left shoulder disability under Diagnostic Code 5304 would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  


ORDER

An increased rating for the left shoulder rotator cuff tear, status post repair, partial tear supraspinatus, supraspinatus tendonitis, is denied.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


